?

( 1 3 Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 1 of 19

UNITED STATES DUSTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

ROSEMARY ANN LYNN, an individual; ) 18 U.S.C. §§ 1961-1968

Agent, Trustee, Beneficiary, Devisee, ) CIVIL RACKETEERING COMPLAINT
Legatee, Nominate Guardian, Caregiver, )
and, Personal Representative of The Audrey) JURY TRIAL DEMANDED

Louise Brown Estate,

Plaintiff,

9 CV 332CVE - IFS

CASE no

VS.

 

! ANDREW.GEORGE BROWN III, an
individual: MARY JEAN BAGWELL-
HENDERSHOTT, an individualASUSAN  )
BOYD, an individual#MELISSA TAYLOR,)
an individual EMILY CRAIN, an individual;)

@THEODORE 'TED' RIESLING, an ) F I L E D

individualfRANDALL ALLEN GILL, an_)

Nene Nee nee Nee See” eee” ee”

individual4ROBYN OWENS, an individual) JUN 21 2019
FKIMBERLYBIEDLER SCHUTZ, an )

individual4REBECCA WOOD-HUNTER, ) Mark C. McCartt, Clerk

an individual4PHILLIP 'Phil' FEIST, an _) U.S. DISTRICT COURT

individual4ON BRIGHTMIER, an )
individual 4f1CHAEL LINSCOTT, an )
individuals NANCY DALE, an individual; )
A RANDY WHITWORTH, an individual; )
% CLARK WILLIAMS, an individual; )
/#” HELEN HOLMES-LATIMER, an )
individual: Y HORWATH BITTING, )

an individyg|S¥AUST BIANCO Junior, an )
individual?'1 ERESE HALL, an individual; )
8/JAMES CAMPBELL, an individual“&MY )
REA, an indivjgual4“iATTHEW BROWN, )}
an individual?$IOK MCKAY, an individual )
SSAINT FRANCIS EMPLOYEE FEDERAL)
CREDIT UNION, a member-owned )
Financial Cooperative and Financial )
Banking Association, ligensed and doing)
business in Oklahom®#/#EDWARD JONES, )

a National Investment, Banking, and )
Financial Association providing Wealth )
Management, Brokerage, Corporation, )

authorized to conduct business in Oklahoma)
PICHARLES SCHWAB, a National Banking )
Association, providing Banking, Wealth )
Management, Investments, banking, anda _ )

06\21\2019/RAL\ORIG\PETIRICONWS DIST CT\NDOK 1.

(yg
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 2 of 19

Financial Association, authorized to conduct)
financial and banking Services in Oklahoma)

4 US TRUST BANK OF AMERICA, a Wealth )

Management, Financial Services Association )
Operating as US Trust, however, owned by )
Bank of America, a National Banking )
Association authorized to conduct and )
operate in Oklahoma, Purview Life TuJsa, )
AKA, Select Care Management et al7JOHN)
DOS 1 through 1007JANE DOES 1-100, )
and DOE ENTITIES 1-100, inclusive, )
)

Defendants. )

COMPLAINT
E RULES 8 & I

COMES NOW the Plaintiff, Rosemary Ann Lynn (hereinafter “Plaintiff” or “Lynn”), as Agent
(Alter-Ego), Nominated Guardian, Trustee, Beneficiary, Devisee, Legatee, Caregiver, and Personal
Representative of the Audrey Louise Brown Estate (hereinafter “Audrey”), for causes of action against
Andrew G. Brown III (“Andrew”), Mary Jean Bagwell-Hendershott (hereinafter “Hendershott”), Susan
Boyd (hereinafter “Boyd”), Melissa Taylor (hereinafter “Taylor”), Emily Crain (hereinafter “Crain”),
Theodore 'Ted' Riesling (hereinafter “Riesling”), Randall Allen Gill (hereinafter “Gill”), Robyn Owens
(hereinafter“Owens”), Kimberly Biedler Schutz (hereinafter “Schutz”), Rebecca Wood-Hunter herein
“Hunter”), Phillip “Phil” Feist (hereinafter “Feist”), Jon Brightmire (hereinafter “Brightmire”), Michael
Linscott ((hereinafter “Linscott”), Nancy Dale (hereinafter “Dale’”), Randy Whitworth (hereinafter
“Whitworth”), Clark Williams (hereinafter “Williams” or “Impostor #1”), Helen Holmes-Latimer
(hereinafter “Latimer” or “Impostor #2”), Terry Horwath Bitting (hereinafter “Bitting”), Faust Bianco
Jr. (hereinafter “Bianco Jr.”), Terese Hall (hereinafter “Hall”), James Campbell (hereinafter
“Campbell”), Amy E. Rea (hereinafter “Rea”), Matthew Brown (hereinafter “Matt”), Siok McKay
(hereinafter “Siok” or “McKay”), Saint Francis Employee Federal Credit Union of Oklahoma

(hereinafter “St. Fran. ECU”), Edward D. Jones (hereinafter “Edw. Jones” or “Edw. D. Jones Invest'mt

06\21\2019/RAL\ORIG\PETIRICOWS DIST CT\NDOK 2.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 3 of 19

and Fin'l Svcs”), Charles R. Schwab (hereinafter “Chuck R. Schwab”) and (“Schwab Fin'l and
Invest'mts”), US Trust/Bank of America (hereinafter “US Trust” or “US Trust Company” and “Bk of
Amer.”), Purview Life Tulsa (hereinafter “Purview Life” or Purview Life AKA Select Care
Management”) complain, aver and allege as follows and hereby file her Civil Racketeering Complaint
and allege the following causes of action against a// the above-named Defendants in their “individual
capacities”:

FED. R. CIV. PROC.: Rules 8, Plain and Simple Statement, and Rule 9(b), Particularity
GENERALALLEGATIONS

1, Plaintiff ROSEMARY ANN LYNN is a resident of Tulsa County, Oklahoma.
2. Audrey Louise Brown is a resident of Tulsa County, Oklahoma.
3. Audrey Louise Brown General Durable Power of Attorney (“POA”), Advanced Medical

Directive (“Proxy”), and Irrevocable Spendthrift Trust (“Trust”) organized on September 2017 and
October 2017 respectively. The POA, Proxy, and Trust appears by and through it duly elected Agent,
Nominated Guardian, Trustee, and Personal Representative, Rosemary Ann Lynn.

4, Any reference to “Plaintiff” or “Plaintiffs” herein shall be deemed to apply to both Rosemary
Ann Lynn individually and the above-listed documents.

5. Upon information, belief, research, and Court records, Defendant ANDREW GEORGE
BROWN III (“Andrew”) is an has been a resident of Tulsa County, Oklahoma at all times material
hereto.

6. Upon information, belief, research, and Court records, Defendant MARY JEAN BAGWELL-
HENDERSHOTT (‘“Hendershott”) is an has been a resident of Tulsa County, Oklahoma at all times
material hereto and has done business in Tulsa county Oklahoma for years. Complete nexus.

7. Upon information, belief, research, and Court records, Defendant SUSAN BOYD (“Boyd”) is

06\21\2019/RAL\ORIG\PETIRICO\US DIST CT\NDOK 3.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 4 of 19

an has been a resident of Tulsa County, Oklahoma at all times material hereto; has done business in
Tulsa County Oklahoma for years for profit. Both, Hendershott and Boyd, own Purview Life Tulsa.

8. Upon information, belief, research, and Court records, Defendant MELISSA TAYLOR
(“Taylor”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.

9. Upon information, belief, research, and Court records, Defendant EMILY CRAIN (“Crain”) is
an has been a resident of Tulsa County, Oklahoma at all times material hereto.

10. Upon information, belief, research, and Court records, Defendant THEODORE 'TED'
RIESLING (“Riesling”) is an has been a resident of Tulsa County, Oklahoma at all times material
hereto.

11. Upon information, belief, research, and Court records, Defendant RANDALL ALLEN GILL
(“Gill”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.

12... Upon information, belief, research, and Court records, Defendant ROBYN OWENS (“Owens”
or “Registered Agent For Hendershott, Boyd, and Purview Life Tulsa” is an has been a resident of
Tulsa County, Oklahoma at all times material hereto.

13. Upon information, belief, research, and Court records, Defendant KIMBERLY BIEDLER
SCHUTZ (“Schutz”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.
14. Upon information, belief, research, and Court records, Defendant REBECCA W. HUNTER
(“Hunter”) [IS] or [WAS] a resident of Tulsa County, Oklahoma at all times material hereto. In 2018,
Hunter opened a Law Office in Wagoner County Oklahoma to escape forgery and fraud charges.

15. | Upon information, belief, research, and Court records, Defendant PHILLIP 'PHIL' FEIST
(“Feist”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.

16. Upon information, belief, research, and Court records, Defendant JON BRIGHTMIRE
(“Brightmire”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.

17. Upon information, belief, research, and Court records, Defendant MICHAEL LIN SCOTT

06\21\2019/RAL\ORIG\PET\RICO\US DIST CTINDOK 4,
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 5 of 19

(“Mike” or “Linscott”) is a resident of Tulsa County, Oklahoma at all times material hereto.

18. Upon information, belief, research, and Court records, Defendant NANCY DALE (“Dale”) is

an has been a resident of Tulsa County, Oklahoma at all times material hereto.

19. Upon information, belief, research, Defendant RANDY WHITWORTH (“Whitworth”) was a
resident of Tulsa County, Oklahoma beginning in October 2017 transferred from Colorado.

20. Upon information, belief, research, and Court records, Defendant CLARK WILLIAMS
(“Williams” or “Impostor #1”) is an has been a resident of Tulsa County, Oklahoma at all times
material hereto.

21. | Upon information, belief, research, and Court records, Defendant HELEN HOLMES-
LATIMER (Latimer” or “Impostor #2”) is an has been a resident of Tulsa County, Oklahoma at all
times material hereto.

22. Upon information, belief, research, and Court records, Defendant TERRY HORWATH
BITTING (“Bitting”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.
23. Upon information, belief, research, and Court records, a// Defendants are residents of Tulsa
County, Oklahoma at all times material hereto, unless, otherwise noted.

24. Upon information, belief, research, and Court records, Defendant FAUST BIANCO JUNIOR
(“Bianco Jr.”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.

25. Upon information, belief, research, and Court records, Defendant TERESE HALL (“Hall”) is an
has been a resident of Tulsa County, Oklahoma at all times material hereto.

26. Upon information, belief, research, and Court records, Defendant JAMES CAMPBELL
(“Campbell”) is an has been a resident of Tulsa County, Oklahoma at all times material hereto.

27. | Upon information, belief, research, and Court records, Defendant AMY E. BROWN-REA
(“Amy” or “Rea”) is an has been a resident of Vacaville, California at all times material hereto.

28. Upon information, belief, research, and Court records, Defendant MATTHEW BROWN

06\21\2019/RAL\ORIG\PETIRICOWS DIST CT\NDOK 5.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 6 of 19

(“Matt”) is an has been a resident of Washington State at all times material hereto.

29. Upon information, belief, research, and Court records, Defendant Siok McKay is a resident of
Tulsa County, Oklahoma, and maintained employment during all times material hereto.

30. Upon information, belief, research, and Court records, Defendant Lesa Creveling, AKA, Lesa
Crenveling, Lesa Gray, Lesa Gray Creveling, Lesa G. Crenveling is an resident of Tulsa County
Oklahoma and is employed in Tulsa County Oklahoma.

31. | Upon information, belief, research, and records, Defendant OKLAHOMA TRUST COMPANY
is a “privately owned” investment management company. Oklahoma trust company is supported in
large part, from conservatorship assets and probate actions regarding “alleged disabled persons.”
Oklahoma Trust Company emphasis are “Asset-Trust-Based” and is authorized to operate and conduct
financial transaction in Tulsa, Oklahoma at all material times hereto.

32. Upon information, belief, research, and records, Defendant SAINT FRANCIS EMPLOYEE
FEDERAL CREDIT UNION (“St. Fran. FCU”-Tulsa Location) is a member-owned financial
cooperation and a member of the National Credit Union Association, authorized to operate and conduct
financial transaction in Tulsa, Oklahoma at all material times hereto.

33. | Upon information, belief, research, and records, Defendant EDWARD D. JONES & Company
(“Edward Jones Financial Companies”) is an employee based-owned and retired employee-owned
subsidiary of Edward Jones Financial Corporation and a member of the National Association of
Bankers, authorized to operate and conduct financial transaction in Tulsa, Oklahoma at all material
times hereto.

34. | Upon information, belief, research, and records, Defendant CHARLES “Chuck” R. SCHWAB,
(“Charles R. Schwab”) is the CEO and principal of, Charles Schwab & Company (“Schwab Banking,
Wealth Investment Management & Brokerage-Financial Corporation”) is a National Banking &

Financial Association licensed and authorized to operate and conduct financial transactions in Tulsa,

06\21\2019/RAL\ORIG\PETIRICO\WWS DIST CTINDOK 6.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 7 of 19

Oklahoma. Charles “Chuck” R. Schwab is a resident of Atherton, California at all material times hereto
35. Upon information, belief, research, and records, Defendant US TRUST COMPANY/BANK OF
AMERICA (“US Trust Company” or “US Trust Company Bank of America”) is a private banking and
wealth management National Association (formally, a Charles R. Schwab Company) whose investment
products are not FDIC Insured, are not bank guaranteed and losses value, however, authorized to
operate and conduct financial transactions in Tulsa, Oklahoma at all material times hereto.

Plaintiff, hereby, complain, aver and allege as follows and hereby file her Civil Racketeering
Complaint and allege the following causes of action against al/ the above-named Defendants in their
“individual capacities”:

36. The true names and capacities, whether individual, associate, partnership, corporate or
otherwise of Defendants Does 1 through 100 and Doe Entities 1 through 100, inclusive, are unknown to
Plaintiff due to being concealed, misdirected and through deception and fraud committed by these
Defendants each of them; having said that, Defendants are named herein by fictitious names, but may
be responsible or liable to the Plaintiff by virtue of the actions hereinafter described and Plaintiff
reserves the right to amend her Complaint (if necessary) to insert or add additional interested or
indispensable parties to charging allegations, together with their true identities and capacities, when the
same have been ascertained.

37. Plaintiff based upon information, belief, and sparse records, therefore alleges that at all times
herein mentioned, Defendants and each of them, were agents, employees, partners, associates-in-fact,
conspirators, co-conspirators, alter-ego of each other, and in doing the things herein alleged, were
acting within the scope and course of said agency, partnership, enterprise, association, or relation, with
the permission and consent of each individual Defendant and their co-defendants, and that each of them
were working as a single entity and enterprise to commit extrinsic fraud, intrinsic fraud, extortion,

kidnapping, undue influence, perjury, forgery, mail, and wire fraud through communications.

06\2112019/RAL\ORIG\PETIRICOWS DIST CT\NDOK 7.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 8 of 19

The Jurisdiction of this court is invoked pursuant to diversity of citizenship 28 U.S.C. §§ 1331,

1332 and diversity jurisdiction Section 1334. Plaintiff's claims present federal questions

39. | The amount in controversy exceed the minimum jurisdictional limits of $75,000.00. Damages
are sought in this case exceed the minimum jurisdictional limits of tulsa County District courts.

40. Additional Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331, and pursuant to 18
USS.C. §§ 1961-1964(a)-1968 et seq., as a Civil RICO action forms part of the basis of this Complaint.
41, Venue is proper in the Northern District of Oklahoma. The racketeering, the parties, and all of
the complained of fraudulent events occurred in Tulsa County Oklahoma, State of Oklahoma. Diversity
exists as a direct result of but not limited to Amy E. Brown-Rea and Matthew “Matt” Brown's
connection with, appearance in, and participation in the present racketeering scheme. Although,

diversity is not required in the present RICO action.

FEDERAL RULE OF CIVIL PROCEDURES 9(b) PARTICULARITY
RAL LL WI I A

 

42. From in and around 1995 through 2019, Plaintiff Rosemary Ann Lynn (“Plaintiff” or “Lynn”)
was a resident in Tulsa, Oklahoma. On or around 2008 Rosemary Ann Lynn begin assisting Audrey
Louise Brown (“Audrey”) with various chores including making hundreds of thousands of dollars in
bank deposit for Audrey, including, but not limited to, assisting Audrey in recovering a treasury check
in the amount of $600,000.00. Audrey and Lynn caused the checks to be deposited in Audrey's
accounts. In 2013, Audrey voluntarily placed herself in the care and custody of Plaintiff. Over a period
of eight and one half years' (8.6) Lynn never took not one cent from Audrey and never did anything
outside of Audrey's best interest. Lynn always put Audrey's best interest and wellness first. As a result
of Lynn honesty, best interest in Audrey's everyday life experiences, and detailed care for Audrey,
Audrey caused Timothy 'Luke' Barteaux, an attorney (now Judge in Cherokee County Oklahoma, State

of Oklahoma) to created her General Durable Power of Attorney (“POA”) and Advanced Medical

06\21\2019/RAL\ORIG\PET\IRICO\WWUS DIST CTINDOK 8.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 9 of 19

Directive-Living Will (“Proxy”). Audrey competently executed the documents using the same
procedures used for Oklahoma for Last Wills and Testaments. (1) Competency to Execute said
instruments; (2) Two unrelated adult witnesses; (3) Notary Public to “verify” and “authenticate”
Audrey's voluntary admissions that she had read and understood the documents in which she insisted
on executing, and the execution of signatures of witnesses, witnessing, Audrey's statement of
understanding and impact of executing and appointing Lynn as her attorney in fact and nominated
guardian as well as appointment as caregiver, and the relinquishment of authority in future event of
determination by two medical professional diagnosing Audrey to be incompetent, disabled, or
incapacitated;

In 2017, Audrey competently elected Rosemary Ann Lynn as her agent, and nominated
Rosemary Ann Lynn as her guardian, caregiver, trustee, beneficiary, devisee, legatee, and personal
representative of the Audrey Louise Brown Estate (“Audrey”) in the event she was ever diagnosed to
be incompetent, disable, or incapacitated; at which time, Audrey's property and assets would pour into
Audrey's irrevocable spendthrift trust (Trust). At such time, Lynn would immediately step into the
shoes of Audrey as her alter-ego, and Audrey's property and assets would instantly transfer into
Audrey's irrevocable spendthrift trust without court interference,; and that any person or persons
challenging the instruments would be immediately enjoined therefrom and any benefit that they may
have derived is forever barred.

43. In November 2017, Defendants Andrew, Hendershott, Boyd, Schutz, Owens, Whitworth,
Williams, Latimer, Dale, Creveling, Taylor, Crain, and Gill, with the knowledge of Purview Life Tulsa
and Bitting, kidnapped Audrey, forcibly removed her from her home through extrinsic fraud, sham
legal process, and proceeded to covert her property and her assets to their own use and benefit.

44, In Novemeber 2017 through 2019, Defendants, Andrew, Hendershott, Boyd, Schutz, Owens,

Dale, Creveling, Taylor, Crain, Bitting, and Gill kept Audrey hidden from Lynn to prevent Lynn from

06\21\2019/RAL\ORIG\PET\RICO\US DIST CTINDOK 9.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 10 of 19

exercising her fiduciary duties as the elected agent, nominated guardian, caregiver, trustee, beneficiary,
devisee, legatee, and personal representative, to unduly influence, manipulate, control, extort,
intimidate, threaten, abuse, and control her independence, property and assets in a joint effort to subdue
Audrey, forged her signatures on legal documents to aid Andrew in getting defendant's Amy E. Brown-
Rea (“Amy”), and Matthew Brown (“Matt”) appointed to Audrey's and Audrey's deceased mother's
trust account. Defendants acted in a joint,concerted effort, to cause Audrey (a legally competent adult)
declared incompetent, so that her property and assets could be “transferred” or “reverted” into her
deceased mother's trust, to pass on to her disinherited brother Andrew, and his children whom Audrey
disinherited from her estate. Andrew and the above Defendants conspired together and ‘forged’
documents and “forced” Audrey to “involuntarily” sign by terrorist threats, force, and fear, three (3)
blank pieces of paper; that would later be found to have caused Audrey's private bank accounts to be
frozen; Plaintiff is and Audrey are in joint tenancy in common on these accounts; that by and through
‘forgeries', ‘fraud’, and ‘conversion’, these above Defendants, fraudulently, created false legal
documents, to take control of, to cause the designation of, and or the appointment of, Andrew's
children, and grand children over Audrey's estate, and “Audrey's mother surviving revocable trust.”

45. Audrey Louise Brown (“Audrey”) remains hidden in what Defendants call a “Confidential
Location” to maintain control, unduly influence, and to create false narratives about Lynn to bolster
their fraud and racketeering activities while concealing their kidnapping scheme to defraud Audrey's
estate for unjust enrichment's as of the filing date of this Complaint.

46. These Defendants, Bitting, Hendershott, Boyd, Schutz, Owens, Dale, Creveling, Taylor, Crain,
Rea, Williams, Latimer, Riseling, Owens, Schutz, and Matt knew that Defendant Andrew George
Brown III, and Gill had “forcibly kidnapped” Audrey under the guise of color of state law; that they
kept silent to create their desired outcome; that none, of the Defendants and Co-Conspirator's took any
action to protect Audrey, who is eighty four (84) years' young now, from the named “predatory”

06\21\2019/RAL\ORIG\PETIRICO\US DIST CTINDOK 10.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 11 of 19

Defendants.

47. In September 2017, Audrey Louise Brown created in Tulsa County Oklahoma, a General
Durable Power of Attorney (“DPOA”), Advanced Medical Directive-Living Will (“Proxy”), and an
Irrevocable Spendthrift Trust (“Trust”). The formation of the DPOA, Proxy, and Trust through the
events and occurrences which form the basis of this Complaint, the Trust's assets were by [O]peration
of law, immediately transfer into Audrey's Trust upon any alleged adjudication of incompetency,
disability, or incapacity; that the Trust's assets were to administered by Plaintiff pursuant to Audrey's
intent and lawful instructions.

48. On November 3, 2017, Tulsa County Probate Court, conducted an ex parte mini hearing
without notice or process of service on Audrey or Plaintiff. The Court fraudulently without personal
jurisdiction and without subject matter jurisdiction temporarily appointed Andrew and Hendershott,
over Audrey's person, Schutz was fraudulently appointed as Audrey's Guardian Ad Litem (GAL), and
Lesa Creveling\Oklahoma Trust Company was appointed by fraudulent means as conservator over
Audrey's property, and assets.

49. On November 27, 2017, the Tulsa County Probate Court appointed Andrew, Hendershott,
Schutz, and Creveling as permanent guardians over Audrey in the Matter of Guardianship of the Person
and estate of Audrey Louise Brown, an alleged incompetent adult Ward, in Case No. PG-2017-800;
without notice and service of process on Plaintiff, an ‘interested’ indispensable party’ with known
standing.

50. Upon information, belief, and research, on November 3, 2017 Hendershott was an employee,
co-owner, and agent of Purview Life Tulsa, a for profit company licensed to conduct business in Tulsa,
Oklahoma, and at all times material hereto, committed perjury, and fraud, to financial gain $150.00 an
hour for Purview Life Tulsa corporation from the appointment as private guardian over Audrey.

Hendershott conflict of interest lies from acting as Guardian over Audrey, and as an agent, employee,

06\21\2019/RAL\ORIG\PET\RICO\US DIST CT\NDOK 11.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 12 of 19

and co-owner of Purview Life Tulsa from 2015 to at least 2018, when Purview Life Tulsa may have
changed its name to Purview Life, principal Imane Rose.

51. From in or around November 3, 2017, through May 2019, Purview Life Tulsa by and through
Hendershott & Boyd billed and collected thousands of dollars for alleged services and reimbursements
from the Estate of Audrey Louise Brown through ‘fraudulent’ court approved orders without inqury.

52. Upon information and belief, many of the billed and collected sums of money paid by the
fraudulent appointed Conservator of Audrey's Estate and or Trust frivolously alleged the large sums
paid out each month is to benefit Audrey Louise Brown. While in truth, Purview Life Tulsa (AKA
“Select Care Management”) (whose parent franchise situs is located in Texas) receives the fraudulently
gained sums of money place it in directed accounts belonging to Hendershott & Boyd; that Hendershott
and Boyd are Purview Life Tulsa.

53. Upon information and belief, the Ward's estate is being charged hourly ($150.00) for expenses
completely unrelated to Audrey's well being and care, and for matters unrelated to benefiting the trust.
54. Upon information and belief, Andrew George Brown III (“Andrew”), “lacked standing” to
petition the probate court for any relief. Andrew by and through these Defendants, Gill, Schutz, Owens,
Crain, Taylor, Creveling, et al committed extrinsic fraud to avail themselves to access to the probate
court,; and then committed intrinsic fraud against Plaintiff to further their ‘kidnapping scheme’, with
the aid of Defendant Terry Horwath Bittting who voluntarily allowed the court to be ‘subdued’, thus
permitting frauds to be practiced, adult kidnapping, extortion of involuntary Ward's assets under the
disguise of needed private guardian, solely for financial gains.

55. Upon information and belief, in October 2017, Andrew failed at getting Tulsa County
Department of Human Services to remove Audrey from her home without cause. In October 2017,
Andrew and Defendants, Gill, Schutz, Owens, Crain, Taylor, Creveling, et al., solicited, and hired a

black male, Defendant Clark Everett Williams (“Williams”), to “impersonate” a City of Tulsa Active

06\21\2019/RAL\ORIG\PET\RICO\WUS DIST CTINDOK 12.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 13 of 19

Duty Police Officer. Williams is not employed as a City Police Officer, although he claimed he was.
Williams wore a City of Tulsa Police Uniform, Badge, Side Arm, Shoes, and Insignia. Plaintiff
discovered that: Williams is an attorney, and has been for thirteen (13) years and was an attorney when
he falsely impersonated a City of Tulsa Policeman, forcing Audrey to sign three blank pieces of paper..
William is General Counsel for Tulsa Housing Authority, Individual claims against Williams will be
further averred herein below.

55. Upon information and belief, in October 2017, Andrew failed at getting Tulsa County
Department of Human Services to remove Audrey from her home without cause. After failing to get
DSHS involved, Andrew and these Defendants, Gill, Schutz, Owens, Crain, Taylor, Creveling, et al.,
solicited, and hired a black female, Defendant Helen Holmes-Latimer (“Latimer”), to “impersonate”
an investigator from ‘Tulsa County DSHS Adult Protective Services.’ Through diligence, Plaintiff
learned that Latimer is not employed as an investigator at Tulsa County DSHS, and was not authorized
by Tulsa County DSHS to act in any capacity as a State Official to aid and assist in kidnapping Audrey;
although, she claimed DSHS directed her to try and remove Audrey's estate plans from her and Lynn.
56. | Upon information and belief, Andrew and these Defendants, Gill, Schutz, Owens, Crain, Taylor,
Creveling, et al., filed a “sham legal process” knowing their allegations were fraudulent, for the sole
purpose of kidnapping Audrey Louise Brown, a mentally competent adult, solely to revoke her
voluntary duly executed estate planned documents; then, convert Audrey's property and assets, and
fraudulently transfer Audrey's assets into her deceased mother's trust document, so that Andrew and his
disinherited children, Defendants Rea and Matt could get appointed to Hazel C. Brown's (’Hazel” or
“Hazel Brown Trust”), by confining Audrey to a nursing home, or facility of their choosing to control
her independence, decision-making, converge her estate into their own, and extort and fraudulently
distribute her estate financial resources among themselves.

57. Between November 3, 2017 and May 2019, Schaffer & Herring Law Firm by and through

06\21\2019/RAL\ORIG\PET\RICO\US DIST CTINDOK 13.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 14 of 19

Kimberly Biedler Schutz, billed and collected tens of thousands of dollars for services and
reimbursements from the Estate of Audrey Louise Brown through 'sham's' and ‘fraudulent’ means for
alleged legal preparation and documents necessary to keep the 'fraud, racketeering and sham legal
process’ and ‘fraudulent means’ in play, in violations of 18 U.S.C. §§ 1961-1964, through 1968 where
applicable.

58. Between November 3, 2017 and May 2019, Randall Allen Gill Law Office billed and collected
tens of thousands of dollars for services and reimbursements from the Estate of Audrey Louise Brown
through ‘fraud, racketeering and sham legal process' and ‘fraudulent! means in violations of 18 U.S.C.
§§ 1961-1964, through 1968 where applicable.

59, From in or around November 3, 2017 and March 2019, Doerner, Saunder et al law firms by and
through attorneys Hunter, Brightmire, Feist, Linscott et al, billed and collected tens of thousands of
dollars for services and reimbursements from the Estate of Audrey Louise Brown through 'sham' and
‘fraudulent’ means in violations of 18 U.S.C. §§ 1961-1964, through 1968 where applicable.

60. Between November 3, 2017 and May 2019, the Owens law firms by and through Robyn Owens,
billed and collected tens thousands of dollars for services and reimbursements from the Estate of
Audrey Louise Brown through 'sham' and 'fraudulent' means in violations of 18 U.S.C. §§ 1961-1964,
through 1968 where applicable.

61. Upon information and belief, throughout 2017, 2018 and 2019, while Hendershott & Boyd was
simultaneously acting as a Guardian and the agent/employee, and co-owner of Purview Life Tulsa,
Hendershott & Boyd embezzled funds from the trust account of the Guardianship Estate of Audrey
Louise Brown, by submitting false, sham, extorted, and illegally obtained access to Audrey's assets and
inflated her hourly rates for payment thereof through consent of these tort feasors.

62.  Hendershott was ineligible to be appointed Guardian for Audrey at the time she was appointed.

63. During the course of Hendershott's alleged Guardianship of Audrey, Hendershott acted in a

*

06\21\2019/RAL\ORIG\PETIRICO\US DIST CT\INDOK 14.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 15 of 19

fiduciary capacity for several other Wards.

64. | On November 3, 2017, Hendershott verified and signed by oath acquiescing Andrew's Petition
For Temporary and Permanent Guardianship which was never served on Plaintiff until March 2019.
Hendershott took an oath that she “is competent and capable” of acting as the Temporary Guardian of
the person of Audrey Louise Brown. Her status as owner and agent removed her competency status.

65. | Hendershott patently failed to demonstrate candor before the 'sham' guardianship court,
assuming she could “pull a fast one” over on the Court, and Plaintiff, because of the secrecy of the
Court, and because she never thought that Plaintiff would ever get access to the guardianship Court
transcripts. Hendershott alleged that her former daughter in law had filed criminal charges against her
and she believed that they had been dropped; and that, a bankruptcy actions against her and her ex-
husband was nothing. Indictments of [a]ny sort discharged her ability to act in any fiduciary capacity,
including, but not limited to, guardianship over another.

66. | On November 27, 2017 Defendant Hendershott and her agent Susan Boyd, were fraudulently
appointed permanent guardians over the person of Audrey Louise Brown. Both Hendershott agent for
Boyd took an oath that she did not have indictments or information of felony charges levied against her
when in fact she had been charged by indictment or information filings prior to the appointment.

67. On November 27, 2017 Defendant Andrew George Brown III an eighty (80) year old man
admitted that he could not take care of Audrey, however, he was appointed permanent Co-Guardian.
Andrew lacked standing because he lacked any interest in and was not charged with, authority to seek a
guardianship or appointment over Audrey; that this result Audrey tried to avoid by her competently
executed instruments disinheriting Andrew and his children.

68.  Purview Life Tulsa, is a for profit corporation alleging to give professional care in the areas of
medication regiments, selection of nursing homes, geriatrics care. Purview Life Tulsa is owned and

operated by Defendants Hendershott and Boyd). Purview Life Tulsa is a “sham” facility designed to

06\21\2019/RAL\ORIG\PET\RICO\WWS DIST CT\NDOK 15.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 16 of 19

get older Tulsan's into the hands of private guardians for profit.

69. Defendant Charles “Chuck” R. Schwab is liable for the actions of his agent under Respondeat
Superior. Defendant, Chuck Schwab is liable for the disclosure and fraudulent information
dissimulated by his agent, Siok McKay to Defendant Andrew George Brown III, as a result of her
infatuations with him and his having an independent account with Charles Schwab Financial. Siok
McKay breached Audrey's confidentiality between Audrey and Charles Schwab Financial. Siok
McKay's breach of confidentiality in part caused Andrew to file fraudulent petitions, motions,
pleadings, and affidavits known to be false, but due to the secretiveness of the probate Court thought
that petitioner would never discover the truth about the kidnapping surrounding Audrey Louise Brown.
70. Defendant, Jane Doe, manager of St. Francis Federal Credit Union conspired and perjured
herself to acquiesce fraud on Audrey and Lynn by disclaiming that Lynn was not on Audrey's account
as joint tenancy at St. Francis Federal Credit Union. Defendant, Jane Doe, manager at St. Francis
Federal Credit Union fraudulently and intentionally alleged that Audrey did not personally hand deliver
to her her General Durable Power of Attorney (“POA”) directing that Lynn act as her attorney-in-fact
with full authority as if it were Audrey. Albeit, Defendant Jane Doe received and kept the POA and
listed Lynn on Audrey's account.

71. Defendant Terry Horwath Bitting allowed the aforementioned Defendant's to utilize her court as
the backdrop for their racketeering schemes. Defendant Bitting knew that her court would be off-limits
to Plaintiff and as such, permitted with malice and aforethought, the complained of events that
destroyed the liberty, property and assets of a mentally competent Audrey Louise Brown.

72. Defendant Terry Horwath Bitting did everything she could to help deceive, and perpetuate the
complained of frauds against Lynn and Audrey Louise Brown.

73. Defendant Terry Horwath Bitting remained silent while these defendant's steal, forge, transfer,

and extort financial resources and property from Lynn and Audrey Louise Brown both.

06\21\2019/RAL\ORIG\PETIRICO\US DIST CIXINDOK 16.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 17 of 19

74. Defendant Terry Horwath Bitting allowed these defendant's to use “Artificial Jurisdictional
Means” to kidnap, stowaway, secret, and punish Audrey Louise Brown for competently executing her
estate plans and then entrusting Lynn with them to execute in the shoes of the settlor/grantor.
Defendant Terry Horwath Bitting allowed her court to be the artifice in which racketeering and
fraudulent schemes would be used to remove Lynn's authority to act in the duly appointed positions of
trust by unilaterally revoking Audrey's estate plans without a hearing in which the agent, nominated
guardian, and beneficiary would be allowed to appear to defend.

75. Defendant Terry Horwath Bitting intentionally called the Defendant's counsel (ex parte
communications) [] and had discussions about the case, made recommendations, and provided the
means for extracting thousands of dollars from Audrey's estate at a time, and discussed how orders
should be prepared by these Defendant's to go unnoticed, and get approval of the court for the removal
of thousand of dollars weekly and bi-weekly, in an effort to deplete the estate, but for, its size, could go
unchallenged, because Defendant Terry Horwath Bitting concealed the actions she and these
Defendants were doing to the detriment of the estate.

76. Defendant Terry Horwath Bitting sealed the records and would not permit attorney's in which
this Plaintiff engaged to review the files, solely to shield the racketeering.

77, Defendant Terry Horwath Bitting removed Plaintiff's Special and Limited Entry of Appearance
Verified Motion to Vacate Guardianship\conservatorship from sealed files to prevent Plaintiff from
procedural exhaustion that would trigger appellate review.

78. Defendant Terry Horwath Bitting removed and returned to Plaintiff, Plaintiffs Special and
Limited Entry of Appearance Verified Motion to Dismiss Guardianship\conservatorship from sealed
files to prevent Plaintiff from procedural exhaustion that would trigger appellate review.

79. Defendant Terry Horwath Bitting removed and returned to Plaintiff, Plaintiff's Affidavits In

Support of Special and Limited Entry of Appearance Verified Motion to Dismiss Guardianship and

06\21\2019/RAL\ORIG\PETIRICO\US DIST CT\INDOK 17.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 18 of 19

Guardianship\Conservatorship from sealed files to prevent Plaintiff from procedural exhaustion that
would trigger appellate review.

80. Defendant Terry Horwath Bitting removed and returned to Plaintiff, Plaintiffs Affidavits In
Support Of Special and Limited | Entry of Appearance Verified Motion to Dismiss
Guardianship\Conservatorship from sealed files to prevent Plaintiff from procedural exhaustion that
would trigger appellate review.

81. Defendant Terry Horwath Bitting removed and returned Plaintiff's Affidavit In Support of
Defendant Terry Horwath Bitting removed Plaintiff's Special and Limited Entry of Appearance Verified
Motion to Vacate Guardianship\conservatorship to prevent Plaintiff from procedural exhaustion that
would trigger appellate review. Plaintiff's Special and Limited Entry of Appearance Verified Motion to
Vacate Guardianship\Conservatorship from sealed files to prevent Plaintiff from procedural exhaustion
that would trigger appellate review.

82. Defendant Terry Horwath Bitting at the bequest of these Defendant's refused Plaintiff's repeated
efforts to participate in the Guardianship and Conservatorship proceeding,although, Plaintiff had
standing to intervene.

83. Defendant Terry Horwath Bitting at the bequest of these Defendant's denied Plaintiff access to
court, and denied Plaintiff Notices, Process of Service and Denied Plaintiff Due Process and
opportunity to be heard. As the agent, personal representative, and beneficiary, Plaintiff was and is an
interested and indispensable party to any action regarding any estate plans created by Audrey Louise
Brown. Plaintiff is and continue to be aggrieved by the fraudulent actions of Defendant Terry Horwath
Bitting.

84. Defendant Kurt Glassco presided over case no. PT-2018-020, a fraudulent action by the same
parties and their privies. Defendant Kurt Glassco allowed these Defendant's to file a fraudulent petition

in his court for the sole purpose of reforming Audrey's irrevocable spendthrift trust that disinherited

06\21\2019/RAL\ORIG\PET\RICOWS DIST CT\NDOK 18.
Case 4:19-cv-00332-CVE-JFJ Document 1 Filed in USDC ND/OK on 06/21/19 Page 19 of 19

Defendant Andrew George Brown III and his children because he has tried for years to place Audrey in
a nursing home to incapacitate her so that he can steal her personal property, and assets and place them
in the control of his children. The trust has an “Jn Terrorem Clause” that removes and disinherits
anyone who challenged its language, Lynn actions thereunder, and prohibits intervention by any court,
and requires an accounting to Audrey Louise Brown only. Plaintiff was served with the petition in this
action and a summons to answer only. There was no date, time, place or location for a hearing thereon.
By serving Lynn with this petition and limited summons to answer within 20 days, these Defendants
acknowledged that Lynn had standing and had not waived her standing to defend. Albeit, Defendant
Kurt Glassco assumed artificial jurisdictions and refused to serve Lynn a copy of the order he entered.
Defendant Kurt Glassco joined in the racketeering schemes conducted by defendant Terry Horwath
Bitting and these Defendants. The action by these defendants’ are despicable and caused irreparable
harm to the petitioner

WHEREFORE PREMISES CONSIDER, Petitioner ROSEMARY ANN LYNN prays this
Court will exercise its jurisdictional authority, and allow Petitioner to amend and add additional
parties .

Respectfully submitted,

Rosemary ahh Lynn, 4 Se

P. O. Box 701432

Tulsa, Oklahoma 74170
NP -5L6- SIOS—

CERTIFICATE OF SERVICE BY U. S. POSTAL SERVICE

I, the undersigned, did cause to be delivered a true and exact copy of the
foregoing document titled Plaintiff's Original RICO Petition by depositing the same in
the United States Postal Service by and through First-Class Postage with Return Receipt
requested, with proper postage and address affixed thereon directed to the below named
parties on this 21 day of June 2019.
06\21\2019/RAL\ORIG\PETIRICOWS DIST CTINDOK 19.
